Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Picard (U.S. 5490671) in view of Guyer (U.S. 8409035) in view of Tamulewicz (U.S. 20060270484) in further view of Ogg (U.S. 6383092) in further view of Sullivan (U.S. 20030224878).
claim 4, Picard discloses a boule game playable by a first and second player, the game comprising:
a first set of at least two playing balls (Col. 2 Lns. 20-25, each player has two balls to use) for manipulation by the first player (Col. 2 Lns. 20-25, each player hits two balls towards target, from lobbing area Fig. 3, 27 towards targets 29, 30) 
a second set of at least two playing balls (Col. 2 Lns. 20-25, each player has two balls to use) for manipulation by the second player (Col. 2 Lns. 20-25, each player hits two balls towards target, from lobbing area Fig. 3, 27 towards targets 29, 30)
a plurality of tracks (see Fig. 1, multiple holes provided) each track having a generally rectangular but irregular shape (see fig. 1, each hole is generally rectangular but irregular) and each track having a first and a second end, the track having a first set of scoring zones (Fig. 3, scoring zone 29 disposed along track) disposed along the track 
a perch provided at the first end of each track, a second set of scoring zones (Fig. 3, target 30)
a lobbing area (Fig. 3, tee areas 27) provided at the second end of each track located a distance away from the first end and from where players can manipulate the ball
the first player manipulates the playing balls from the first set of at least two playing balls (Col. 2 Lns. 20-25, each player has two balls to use) along a first trajectory, the first trajectory generally corresponding to the track and having an end point of the first trajectory desired by the player to be located within the first or second set of scoring zone, and the second player manipulates playing balls from the second set of at least two playing balls (Col. 2 Lns. 20-25, each player has two balls to use)  along a second trajectory, the second trajectory generally corresponding to the track and having an end point of the second trajectory desired by the second player to be located within the first or second scoring zones (Col. 4 Lns. 15-25, players hit balls towards scoring zones 29, 30 i.e. balls manipulated along first trajectory and second trajectory respectively, by first and second player)
Col. 4 Lns. 1-6, scoring based on location in scoring ring) and the player with the highest track score is declared the winner (Col. 5 Lns. 15-20, higher the score, the better)
the final score for the first and second player is arrived at based on the collective scores from each track for each player (Fig. 7, shows scorecard showing score for each of first and second player and final score i.e. total is arrived at based on collective scores from each track i.e. hole) and the player with the highest final score is declared the winner (Col. 5 Lns. 15-20, higher the score, the better).
However, Picard does not disclose
the first and second player alternate turns in manipulating the playing balls
wherein if the end point of the playing ball does not pass a line of play, the turn may be forfeited and the playing ball is deemed not to have a score
the perch having a stake
 first and second playing balls each comprising an outer surface covered with a plurality of generally truncated pyramidal or pyramidal frustum shaped protuberances in a triangular pattern
Guyer discloses wherein the first and second player alternate turns in manipulating the playing balls (Col. 1 Lns. 40-50, players take alternative turns during game)
wherein if the end point of the playing ball does not pass the line of play, the turn may be forfeited (Col. 1 Lns. 55-60, players turn is over i.e. forfeit if ball fails to hit target) and the playing ball is deemed not to have a score (Col. 1 Lns. 55-60, as players turn is over if ball fails to make target, no score is given since the player failed to make contact). It is noted that when taken in combination with Picard, which discloses a line of play, one of ordinary skill would readily recognize Guyer discloses the claimed rule of a playing ball not reaching a desired target results in a lost turn and no score and therefore, the combination as a whole discloses the claimed limitation. 
Guyer does not disclose the perch having a stake,  first and second playing balls each comprising an outer surface covered with a plurality of generally truncated pyramidal or pyramidal frustum shaped protuberances in a triangular pattern
Tamulewicz discloses the perch having a stake (Fig. 1, flagstick 30) 
However, Tamulewicz does not disclose the first and second set of playing balls each comprising balls each having an outer surface covered with a plurality of generally truncated pyramidal or pyramidal frustum shaped protuberances in a triangular pattern
Ogg discloses the first and second set of playing balls each comprising balls each having an outer surface covered with a plurality of generally truncated pyramidal (Col. 4 Lns. 39-47, projections 40 are pyramidal projections) or pyramidal frustum shaped protuberances in a triangular pattern
However, Ogg does not disclose in a triangular pattern
Sullivan discloses in a triangular pattern (Par. 39, identifiable triangular sections) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the scoring rings of Picard to incorporate the stake in the center of scoring rings, as taught by Tamulewicz to provide Picard with the advantage of providing an aiming point (Par. 7)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ball of Picard to incorporate the pyramidal protrusions, as taught by Ogg to provide Picard with the advantage of increased aerodynamic properties (Col. 3 Lns. 15-20) and further one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 (IV)(B)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gameplay of Picard to incorporate rules of forfeiting a turn, as taught 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ball of Picard to incorporate the triangular pattern, as taught by Sullivan to provide Picard with the advantage of providing a desired pattern (Par. 39) and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 (IV)(B)	
Regarding claim 5, Picard discloses the claimed invention substantially as claimed, as set forth above, in claim 4. 
However, Picard does not disclose wherein the perch further comprises a stake and the end points of the first and second trajectory are desired by the players to be located at or near the stake
Tamulewicz discloses the perch further comprises a stake (Fig. 1, flagstick 30) and the end points of the first and second trajectory are desired by the players to be located at or near the stake (Fig. 1, desired scoring area 13 is located at or near stake)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the scoring rings of Picard to incorporate the stake in the center of scoring rings, as taught by Tamulewicz to provide Picard with the advantage of providing an aiming point (Par. 7)
Regarding claim 6, Picard discloses the claimed invention substantially as claimed, as set forth above, in claim 4. 
Picard further discloses each track has disposed there within at least one hazards (Fig. 4, sand trap around target area) and each player’s trajectory is desired to avoid the at least one hazard
claim 7, Picard discloses the claimed invention substantially as claimed, as set forth above, in claim 6. 
While Picard does not explicitly disclose the hazards stop the ball from moving or to prevent a ball from advancing, Picard discloses at least one hazard (Fig. 4, sand trap around target area) and would inherently stop the ball from moving as the ball would interact with the hazard. 
Regarding claim 8, Picard discloses the claimed invention substantially as claimed, as set forth above, in claim 4. 
Picard discloses the second scoring zone has a plurality of circular markings (Fig 3, scoring zone 30 has circular markings) inscribing a plurality of pre-allocated points (Col. 4 Lns. 1-6, first ring scoring 3, next ring scoring 2 and outermost ring 1)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Picard (U.S. 5490671), Guyer (U.S. 8409035), Tamulewicz (U.S. 20060270484), Ogg (U.S. 6383092) and Sullivan (U.S. 20030224878) in view of Green (U.S. 20110124427)
Regarding claim 9, Picard discloses the claimed invention substantially as claimed, as set forth above, in claim 5.
However, Picard does not disclose the perch is generally bounded by a barrier other than an open are connecting it to the track.  
Green discloses the perch is generally bounded by a barrier (Par. 26, perimeter board 407) other than an open are connecting it to the track.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the course of Picard to incorporate the barrier on the course, as taught by Green to provide Picard with the advantage of providing a perimeter board to help contain a ball hit towards the scoring zone. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Picard (U.S. 5490671), Guyer (U.S. 8409035), Tamulewicz (U.S. 20060270484), Ogg (U.S. 6383092), Sullivan (U.S. 20030224878) and Green (U.S. 20110124427) in view of Kelley (U.S. 20050012266)
Regarding claim 10, Picard discloses the claimed invention substantially as claimed, as set forth above, in claim 9.
However, Picard does not disclose the first and second player are each comprised of teams of players
Kelley discloses the first and second player are each comprised of teams of players (Par. 31, multiple teams of players)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the two players of Picard with the teams of players, as taught by Kelley to provide Picard with the advantage of providing more users to play the game together. 
Regarding claim 11, Picard discloses the claimed invention substantially as claimed, as set forth above, in claim 10.
However, Picard does not disclose the first and second player balls are different colors. 
Kelley discloses the first and second player balls are different colors (Par. 31, chuckers are different colors)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the balls of Picard with the different projectile colors, as taught by Kelley to provide Picard with the advantage of differentiating teams by colors for easy identification. 

s 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picard (U.S. 5490671) in view of Guyer (U.S. 8409035) in view of Ogg (U.S. 6383092) in further view of Sullivan (U.S. 20030224878).
Regarding claim 12, Picard discloses a method of playing a boule game, the method comprising: a first player located in a lobbing area (Col. 2 Lns. 20-25, each player hits two balls towards target, from lobbing area Fig. 3, 27 towards targets 29, 30) provided at the first end of a track manipulating a first set of at least two playing balls (Col. 2 Lns. 20-25, each player has two balls to use) to move along a first trajectory of the track, the track having a generally rectangular but irregularly shape (see Fig. 1, Fig. 3, each hole is generally rectangular but irregularly shaped) and topography, the track having a first set of scoring zones (Fig. 3, first set of scoring zones 29)  disposed along the track and a line of play (Fig. 2, lines of target area 20 define line of play) and a perch provided at a second end of the track distal form the lobbing area, the perch having a second set of scoring zones (Fig. 3, second set of scoring zones 30)
a second player located in the lobbing area manipulating a second set of at least two playing balls (Col. 2 Lns. 20-25, each player has two balls to use) to move along a second trajectory of the track (Col. 2 Lns. 20-25, each player hits two balls towards target from lobbing area Fig. 3, 27 towards targets 29, 30);
the first player manipulates the first set of at least two playing balls (Col. 2 Lns. 20-25, each player has two balls to use)  along the first trajectory, the first trajectory generally corresponding to the track and having an end point of the first trajectory desired by the player to be located within the first or second set of scoring zone, and the second player manipulates the second set of at least  two playing balls (Col. 2 Lns. 20-25, each player has two balls to use)  along the second trajectory, the second trajectory generally corresponding to the track and having an end point of the second trajectory desired by the second player to be located within the first or second scoring zones (Col. 4 Lns. 15-25, players hit ball towards scoring zones 29, 30 i.e. ball manipulated along first trajectory and second trajectory respectively, by first and second player)
wherein a track score is arrived at for the track based on the location of the first playing ball and the second playing ball at the end of play (Col. 4 Lns. 1-6, scoring based on location in scoring ring) and the player with the highest track score is declared the winner (Col. 5 Lns. 15-20, higher the score, the better). 
However, Picard does not disclose 
 playing balls each having an outer surface covered with a plurality of generally truncated pyramidal or pyramidal frustum shaped protuberances in a triangular pattern
wherein the first and second player alternate turns in manipulating the playing balls
wherein if the end point of the playing ball does not pass the line of play, the turn may be forfeited and the playing ball is deemed not to have a score
Guyer discloses 
wherein the first and second player alternate turns in manipulating the playing balls (Col. 1 Lns. 40-50, players take alternative turns during game)
wherein if the end point of the playing ball does not pass the line of play, the turn may be forfeited (Col. 1 Lns. 55-60, players turn is over i.e. forfeit if ball fails to hit target) and the playing ball is deemed not to have a score (Col. 1 Lns. 55-60, as players turn is over if ball fails to make target, no score is given since the player failed to make contact). It is noted that when taken in combination with Picard, which discloses a line of play, one of ordinary skill would readily recognize Guyer discloses the claimed rule of a playing ball not reaching a desired target results in a lost turn and no score and therefore, the combination as a whole discloses the claimed limitation. 
Guyer does not disclose playing balls each having an outer surface covered with a plurality of generally truncated pyramidal or pyramidal frustum shaped protuberances in a triangular pattern
Ogg discloses playing balls each comprising balls each having an outer surface covered with a plurality of generally truncated pyramidal (Col. 4 Lns. 39-47, projections 40 are pyramidal projections) or pyramidal frustum shaped protuberances in a triangular pattern
However, Ogg does not disclose in a triangular pattern
Sullivan discloses in a triangular pattern (Par. 39, identifiable triangular sections) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the scoring rings of Picard to incorporate the stake in the center of scoring rings, as taught by Tamulewicz to provide Picard with the advantage of providing an aiming point (Par. 7)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gameplay of Picard to incorporate rules of forfeiting a turn, as taught by Guyer to provide Picard with the advantage of increasing the speed of gameplay by continuously moving players turns along. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ball of Picard to incorporate the pyramidal protrusions, as taught by Ogg to provide Picard with the advantage of increased aerodynamic properties (Col. 3 Lns. 15-20) and further, one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 (IV)(B)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ball of Picard to incorporate the triangular pattern, as taught by Par. 39) and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 (IV)(B)	
Regarding claim 13, Picard discloses the claimed invention substantially as claimed, as set forth above, in claim 12. 
Picard further discloses wherein steps a and b are repeated for a plurality of tracks and wherein a final score for the first and second player is arrived at based on the collective scores from each track for each player (Fig. 7, shows scorecard showing score for each of first and second player and final score i.e. total is arrived at based on collective scores from each track i.e. hole)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Picard (U.S. 5490671) in view of Tamulewicz (U.S. 20060270484) in further view of Ogg (U.S. 6383092) in further view of Sullivan (U.S. 20030224878).
Regarding claim 14, Picard discloses a boule game kit comprising:
a first set of playing balls for manipulation by a first player (Col. 2 Lns. 20-25, each player gets two balls on each hole) and a second set of playing balls (Col. 2 Lns. 20-25, each player gets two balls on each hole) for manipulation by a second player
a track (Fig. 1, each hole forms its own course, i.e. track), each track having a plurality of rings (Fig. 3, plurality of rings forming scoring zones 29, 30) adapted to form a plurality of scoring zones and a line of play (Fig. 2, lines of target area 20 define line of play)
a lobbing area (Fig. 3, tee areas 27)  where players can manipulate the ball, the lobbing area to be located a distance a away from the track. 
Picard does not disclose the first and second set of playing balls each comprising balls each having an outer surface covered with a plurality of generally truncated pyramidal or pyramidal frustum shaped protuberances in a triangular pattern
a stake for placement within one of the scoring zones. 
Tamulewicz discloses a stake (Fig. 1, flagstick 30) for placement within one of the scoring zones
However, Tamulewicz does not disclose the first and second set of playing balls each comprising balls each having an outer surface covered with a plurality of generally truncated pyramidal or pyramidal frustum shaped protuberances in a triangular pattern
Ogg discloses the first and second set of playing balls each comprising balls each having an outer surface covered with a plurality of generally truncated pyramidal (Col. 4 Lns. 39-47, projections 40 are pyramidal projections) or pyramidal frustum shaped protuberances in a triangular pattern
However, Ogg does not disclose in a triangular pattern
Sullivan discloses in a triangular pattern (Par. 39, identifiable triangular sections) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the scoring rings of Picard to incorporate the stake in the center of scoring rings, as taught by Tamulewicz to provide Picard with the advantage of providing an aiming point (Par. 7)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ball of Picard to incorporate the pyramidal protrusions, as taught by Ogg to provide Picard with the advantage of increased aerodynamic properties (Col. 3 Lns. 15-20) and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 (IV)(B)	
Par. 39) and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 (IV)(B)
Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. 
Regarding the first arguments directed towards the limitation of the first and second player alternate turns, it is argued that Guyer does disclose the claimed limitation as cited above (Col. 1 Lns. 40-50 of Guyer) which states “taking alternative team game play turns until a game winner is declared” and therefore, one of ordinary skill would readily recognize that Guyer does disclose the claimed limitation of the first and second player taking alternate turns. 
Regarding the second argument directed towards the limitation of the turn being forfeit and the ball deemed not to have a score, it is argued that Guyer as explained above, discloses the claimed limitation. It is argued that Guyer is not used alone, and therefore cannot be taken into consideration alone, but rather in combination with the other cited references. As seen above, Guyer discloses it is known for a player to forfeit a turn if the goal of the turn is not met, and Picard which discloses a gameplay line with scoring rules, discloses earning a certain number of points if the ball passes the gameplay line, therefore, when taken in combination, one of ordinary skill would readily recognize, the goal of Picard is to cross a gameplay line with a ball, and when modified with Guyer, which discloses forfeiting a turn if a goal is not met, the combination as a whole discloses scoring points when a ball 
Regarding the arguments directed towards Ogg and the pyramidal surfaces, it is again argued that while Ogg may not explicitly disclose the truncated pyramidal or pyramidal frustum shapes, Ogg discloses in Col 4 Lns. 40-45 those skilled in the pertinent art will recognize the projections may have other similar shapes, which one of ordinary skill would recognize variants of pyramidal shapes and therefore, it is argued that Ogg does reasonably suggest the claimed truncated pyramidal or pyramidal frustum shapes as, the projections in both Ogg and the instant invention would provide erratic movement to the ball when landing. 
It is further argued, that while Ogg alone may not disclose a boule ball, it is argued that Ogg is not used alone, but rather taken in combination with other cited references, and the combination as a whole discloses a boule type game (i.e. game where ball is launched towards distanced target) and as the apparatus claims cover the structure of a device and not the function, it is argued that structurally Ogg discloses the claimed limitations. It is argued that while the applicant may have a different reason for claimed structure, this does not prevent Ogg from disclosing the claimed structure. Further, in response to applicant's argument that Ogg fails to disclose projections on a boule ball, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, the rejection is seen above. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711